                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007

                                                       July 20, 2021

By ECF and Email
(CronanNYSDChambers@nysd.uscourts.gov)
Hon. John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12D
New York, NY 10007

         Re: W.P.V., on his own behalf and on behalf of his minor child, W.P.O. v. U.S., et al.
         No. 21 Civ. 4436 (JPC)

Dear Judge Cronan:

         This Office represents the government in the above-captioned action. The government
writes to respectfully request a 60-day stay of this matter to September 20, 2021. The stay is
requested to allow the parties time to engage in settlement discussions. The United States, along
with a group of counsel who are coordinating negotiations on behalf of plaintiffs and claimants,
are engaged in a nationwide effort to settle district court cases and pending administrative tort
claims arising from family separations at the U.S./Mexico border that occurred during the prior
administration. While significant progress has been made, due to the scale and complexity of the
effort, additional time is needed to achieve a global resolution of these matters. Plaintiffs join the
government’s request for a 60-day stay. The parties respectfully request that they provide the
Court with a status update by September 20, 2021.

        For the same reasons as listed above, the government also respectfully requests that the
Court adjourn the Initial Pretrial Conference that is currently scheduled for August 3, 2021 at 10:00
a.m. sine die. Plaintiffs consent to this request.

       I thank the Court for its consideration of these requests.

                                                    Sincerely,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York

                                               By: _/s/ Rebecca R. Friedman
                                                   ALEXANDER J. HOGAN
                                                   REBECCA R. FRIEDMAN
                                                   Assistant United States Attorneys
                                                   86 Chambers Street, Third Floor
Page 2 of 2


              New York, New York 10007
              Tel.: (212) 637-2799/2614
              E-mail: alexander.hogan@usdoj.gov
                       rebecca.friedman@usdoj.gov
